Citation Nr: 1017135	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-20 976	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  
He served in Vietnam from September 1968 to August 1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2005 rating action that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.

In his July 2007 Substantive Appeal, the Veteran requested a 
Board hearing before a Veterans Law Judge at the RO.  In a 
written statement received subsequently that month, the 
Veteran withdrew his hearing request, and requested that his 
case be forwarded to the Board for a decision.

By decision of February 2009, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

The Board's decision on the issue of service connection for 
PTSD is set forth below.  The issue of service connection for 
an acquired psychiatric disorder other than PTSD is addressed 
in the REMAND portion of the decision below and     REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD on 
appeal has been accomplished. 

2.  The Veteran has diagnoses including PTSD, and has alleged 
experiencing stressful events in service in Vietnam.

3.  The Veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of the veteran's claimed inservice 
stressful experiences has not been corroborated by available 
service records or other credible supporting evidence.

5.  Any diagnosis of PTSD is not supported by a verified 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for PTSD on appeal has been accomplished.

July 2005 pre-rating and March 2009 post-rating RO letters 
informed the Veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim, 
including what was specifically needed to establish 
entitlement to service connection for PTSD.  Thereafter, they 
were afforded opportunities to respond.  The Board thus finds 
that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the 2005 and 2009 RO letters provided notice 
that the VA would make reasonable efforts to help the Veteran 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what evidence the VA had received, what 
evidence it was responsible for obtaining, to include Federal 
records, and what evidence it would make reasonable efforts 
to obtain.  The Board thus finds that the 2005 and 2009 RO 
letters satisfy the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the PTSD service connection matter now 
before the Board, the 2005 document fully meeting the VCAA's 
notice requirements was furnished to the Veteran prior to the 
October 2005 rating action on appeal.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection 
claim (veteran status, the existence of a disability, a 
connection between the veteran's service and that disability, 
the degree of disability, and the effective date pertaining 
thereto).  In this case, the Board finds that the appellant 
was notified of the degree of disability and the effective 
date information in the March 2009 RO letter, and that this 
suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim for service connection for PTSD currently under 
consideration has been accomplished.  The RO, on its own 
initiative and pursuant to the Board remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available service medical, personnel, 
and administrative records and numerous post-service VA and 
private medical records up to 2010.  He was afforded a VA 
examination in February 2010.  Significantly, the Veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the PTSD service connection matter currently under 
consideration, inasmuch as the Veteran, in his May 2005 claim 
for service connection, furnished only a nonspecific 
reference to claimed inservice stressful experiences in 
Vietnam which frustrate attempts to verify them.  In August 
2007, the Veteran stated that he had no other information or 
evidence to submit in connection with his claim.  In March 
2009, the Veteran furnished no pertinent information in 
response to the RO's request for specific details of the 
claimed inservice stressful or combat-related incidents that 
resulted in PTSD.  In a May 2009 formal finding, the RO 
determined that the information required to corroborate 
stressful events described by the Veteran was insufficient to 
send to the U.S. Army and Joint Services Records Research 
Center, and/or insufficient to allow for meaningful research 
of Marine Corps or National Archives and Records 
Administration records; that all procedures to obtain this 
information from the Veteran had been properly followed; and 
that all efforts to obtain the needed information had been 
exhausted, and any further attempts would be futile.
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim for 
service connection for PTSD on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).
 
In this case, the Veteran contends that he has PTSD as a 
result of having experienced unspecified stressful events in 
service.      

The service medical records are negative for findings or 
diagnoses of any PTSD.  The Veteran was psychiatrically 
normal on March 1970 separation examination.

Post service, the Veteran received private medical 
evaluations from 1996 to 2004 wherein anxiety and stress were 
assessed.  

In February 2010, a VA examination was conducted to determine 
whether the Veteran had PTSD.  The examiner reviewed the 
claims folder and the veteran's family, educational, 
occupational, military, and post-service history.  The 
Veteran gave a history of disturbing dreams of transporting 
wounded soldiers in service in Vietnam during the course of 
his duties as a heavy duty truck driver.  After examination, 
the diagnoses included PTSD.  The psychologist opined that it 
was at least as likely as not that the veteran's PTSD was 
caused by or the result of his Vietnam military experiences.

The Board notes that the available medical evidence shows 
that any findings of PTSD are only based on the veteran's 
history of reported inservice stressors.  However, that 
history is not a reliable indicator of the actual occurrence 
of any such claimed stressful events in service, inasmuch as 
his assertions are unproven, uncorroborated, and not 
supported objectively.  As a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, an appellant's own reported history of 
an alleged inservice stressor does not constitute competent 
evidence that any such alleged inservice event actually 
occurred.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the VA is not required to accept doctors' opinions that are 
based upon an appellant's recitation of medical history).  

What this case lacks is any verified combat service, and 
credible supporting evidence that any claimed inservice 
stressor actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, then his 
lay testimony alone may establish the occurrence of the 
claimed inservice stressor, and no further development or 
corroborative evidence is required, provided such testimony 
is "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, 
however, the VA determines either that a veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen,  10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the veteran's DD Form 214 (report of service 
discharge) contains no evidence that he received any award or 
citation specifically indicative of combat service.  That and 
other service personnel and administrative records indicate 
that his duties during his military service were as light and 
heavy vehicle operator, and that he served in Vietnam from 
September 1968 to August 1969, but show no evidence of combat 
service.  No other available evidence or records otherwise 
establish that the Veteran engaged in combat with the enemy 
in service, or corroborate the occurrence of his claimed 
inservice stressful experiences.  

Thus, the Board finds that the post-service finding of PTSD 
on February 2010 VA examination on the basis of the veteran's 
unverified inservice stressors is not persuasive medical 
evidence that any such PTSD is related to his military 
service, to include any claimed stressor therein.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate psychiatric training and expertise, 
he is not competent to render a probative opinion on a 
medical matter-such as whether he has PTSD that is a result 
of any alleged inservice stressor.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).       

Simply stated, in this case, there is no verified stressor or 
credible evidence of combat service to support a diagnosis of 
PTSD.  In the absence of credible evidence of combat service 
or that a claimed stressor sufficient to support a diagnosis 
of PTSD actually occurred-an essential criterion of 
38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence does not support the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.


REMAND

Considering the record in light of the abovementioned VCAA 
criteria, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim for service connection for an acquired psychiatric 
disorder other than PTSD on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In February 2009, the Board remanded this case to the RO 
afford the Veteran a VA examination with a medical opinion as 
to whether any identified chronic acquired psychiatric 
disorder, to include PTSD, originated during military 
service, or was etiologically-related to his inservice 
"nervous stomach" complaints or in any other way causally 
related to his military service.  Although the Veteran was 
examined in February 2010 at the Poplar Bluff, Missouri VA 
Medical Center (VAMC), and       J. O. Wood, Psy.D., 
diagnosed PTSD and an anxiety disorder, the examiner 
furnished the requested medical nexus opinion only with 
respect to PTSD, and not the anxiety disorder.     

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  

Additional findings being needed to resolve the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD on appeal, the Board finds that due process of law 
requires that this case must thus again be remanded to the RO 
for compliance with the Board's prior remand instruction to 
obtain a VA medical opinion as to whether the veteran's 
diagnosed anxiety disorder originated in or is etiologically 
related to his military service or any incident thereof.  The 
Board emphasizes that what is requested is that this case and 
the claims folder be returned to Dr. Wood at the Poplar Bluff 
VAMC for a supplemental medical opinion, not another 
examination of the Veteran, unless Dr. Wood is unavailable 
and a new examination is necessary, or Dr. Wood is unable to 
furnish the requested supplemental medical opinion without 
additional examination of the Veteran.   

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.   § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran does not report 
for any scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of such examination sent to him by the VA 
medical facility at which it was to have been conducted.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should return the claims 
folder to J. O. Wood, Psy.D., if 
available, at the Poplar Bluff, Missouri 
VAMC for a supplemental opinion as to the 
etiology of the anxiety disorder 
diagnosed on his previous February 2010 
examination of the Veteran.  The 
veteran's entire claims folder must be 
provided to the examiner, and the 
supplemental report should reflect 
consideration of the veteran's documented 
medical history and assertions.  

Dr. Wood should render an opinion for the 
record as to whether it is at least as 
likely as not (i.e., there is at least a 
50% probability), or is not at least as 
likely as not (i.e., there is less than a 
50% probability) that the veteran's 
currently-diagnosed anxiety disorder had 
its onset in service, or is etiologically 
related to his "nervous stomach" 
complaints therein, or any other incident 
of service.  In reaching his opinion, the 
examiner should review the service 
medical records, and the post-service 
private medical evaluations from 1996 to 
2004 wherein anxiety and stress were 
assessed.

If Dr. Wood is unavailable and a new 
examination of the Veteran is necessary, 
or Dr. Wood is unable to furnish the 
requested supplemental medical opinion 
without additional examination of the 
Veteran, the RO should schedule the 
Veteran for a new examination to obtain 
the abovementioned medical information.

The examiner should set forth all 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, in a typewritten 
report.

2.  If the Veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of such examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271. 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


